Case 21-03020-sgj Doc 89-22 Filed 06/21/21               Entered 06/21/21 16:42:46           Page 1 of 1




                                                                                                22

May 10, 2021

By Electronic Mail

Highland Capital Management, LP
c/o Pachulski Stang Ziehl & Jones LLP
Jeff Pomerantz via jpomeratnz@pszjlaw.com
John Morris via jmorris@pszjlaw.com
Greg Demo via gdemo@pszjlaw.com;

Hayward LLP
Melissa Hayward mhayward@haywardfirm.com
Zach Annable zannable@haywardfirm.com

Dear Counsel:

I write on behalf of Scott Ellington, Isaac Leventon, John Paul Sevilla, Matthew DiOrio and Mary Kathryn
Lucas (neé Irving) (collectively, our “Clients”) to you as counsel for Highland Capital Management, L.P.
(the “Debtor”) with respect to the above-captioned proceeding (the “Adversary Proceeding”).

As the Debtor certainly is aware, UBS Securities LLC and UBS AG London Branch (collectively, “UBS”)
have issued subpoenas to our Clients purportedly seeking evidence in support of UBS’s request for a
preliminary injunction against the Debtor. See Adversary Proceeding Dkt. 21 at ¶3. Based on the Debtor’s
non-opposition to the TRO entered at Dkt. 21, as well as the proposed settlement agreement between the
Debtor and UBS that was filed in the chapter 11 case, it appears that the Debtor may not oppose the relief
sought by UBS in the Adversary Proceeding. Given that our Clients are non-parties to the Adversary
Proceeding, it only is fair that prior to burdening them with discovery response obligations, we understand
the purported need for such discovery. Therefore, please advise us no later than May 12, 2021 of the
following:

       Whether the Debtor intends to oppose entry of a preliminary injunction in the Adversary
        Proceeding;

       Whether the Debtor intends to oppose any of the other relief sought by UBS in the Adversary
        Proceeding;

       Any disputed issues that would remain in the Adversary Proceeding, assuming approval of the
        Settlement Agreement by the Bankruptcy Code.

I look forward to your response.

                                                                 Best regards,

                                                                 /s/ Frances A. Smith
                                                                 Frances A. Smith


          Plaza of the Americas 700 N. Pearl Street Suite 1610 Dallas, TX 75201
                     main 214.377.7879 fax 214.377.9409 judithwross.com
